Exhibit 99.1 Adeona Executes Agreement to Acquire Hartlab, a Chicago-Area CLIA-Certified Clinical Lab Acquisition Intended to Complete June 30, 2009 ANN ARBOR, MI(MARKET WIRE)—June 1, 2009 Adeona Pharmaceuticals, Inc. (AMEX:AEN - News), a specialty pharmaceutical company dedicated to the awareness, diagnosis, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced that it has entered into an agreement to acquire Hartlab LLC, an independent Chicago-area CLIA-certified clinical laboratory ("Hartlab"). On April 16, 2009 Adeona announced its agreement to potentially acquire Colwell Clinical Laboratories located in Santa Ana, California for a purchase price of $825,000.The closing date for such acquisition was intended to be May 31, 2009.Adeona has been exploring the potential integration of operations between the two companies while also evaluating other opportunities.On the basis of more favorable logistics relative to Adeona’s Ann Arbor location and cost, Adeona has determined to permit the Colwell acquisition agreement to expire and on May 30, 2009 instead entered into an agreement to acquire Hartlab, a Chicago-area CLIA certified clinical laboratory for a cash purchase price of $280,000.The transaction is expected to close on or before June 30, 2009. Founded in 2006 and located in Bolingbrook, Illinois, Hartlab can serve the same-day clinical laboratory needs of physicians that care for the approximately 9 million residents of the greater Chicago area and can currently provide next-day clinical laboratory services to physicians in most states other than California, New York and Florida. Hartlab is a licensed Medicare and Medicaid provider, and accepts insurance from most third party reimbursers as well as private payers. Adeona intends Hartlab to remain independent but to assist Hartlab in expanding its offering of services to include a suite of high precision and proprietary assays and diagnostic panels useful for the diagnosis, prevention and treatment of conditions that involve metal dyshomeostasis. Adeona believes that, if operated as planned, Hartlab may satisfy an unmet physician need for a clinical laboratory dedicated and competent in such areas. Steve H.
